Title: From Thomas Jefferson to William H. Morgan, 4 February 1809
From: Jefferson, Thomas
To: Morgan, William H.


                  
                     Sir 
                     
                     Washington Feb. 4. 09.
                  
                  I have only a bust portrait of mr Madison, that is done by Pine formerly of Philadelphia, & is but an indiffent one, and it is at Monticello. it bears no comparison, in point of merit with the one done by Stewart, in possession of mr Madison himself. I know but of that single one existing, but there may be other copies. of this I am not able to inform you. I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               